Citation Nr: 0943345	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  05-25 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial disability rating greater than 
20 percent for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The Veteran served on active duty from February 1964 to 
December 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2005 and February 2006 rating 
actions of the Department of Veterans Affairs Regional Office 
(RO) in Muskogee, Oklahoma.  Specifically, in the April 2005 
decision, the RO granted service connection for diabetes 
mellitus and awarded a 20 percent evaluation for this 
disorder.  In the February 2006 determination, the RO granted 
service connection for PTSD and awarded a 30 percent rating 
for this disability.  

In April 2008, the Board remanded the Veteran's appeal to the 
RO, through the Appeals Management Center (AMC) in 
Washington, D.C. for further evidentiary development.  In 
October 2009, the AMC returned the claims file to the Board.  


FINDING OF FACT

In an October 2009 statement, the Veteran expressed his 
desire to withdraw from appellate review his claims for 
increased ratings for his service-connected PTSD and 
service-connected diabetes mellitus.  


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of a Substantive Appeal 
with respect to the issue of entitlement to an initial 
disability rating greater than 30 percent for the 
service-connected PTSD have been met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2009).  

2.  The criteria for the withdrawal of a Substantive Appeal 
with respect to the issue of entitlement to an initial 
disability rating greater than 20 percent for the 
service-connected diabetes mellitus have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 
20.204 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A veteran may withdraw his or her appeal in writing at any 
time before the Board promulgates a final decision.  
38 C.F.R. § 20.204 (2009).  When a veteran does so, the 
withdrawal effectively creates a situation in which an 
allegation of error of fact or law no longer exists.  In such 
an instance, the Board does not have jurisdiction to review 
the appeal, and a dismissal is then appropriate.  38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2009).  

In the April 2005 rating action in the present case, the RO 
granted service connection for diabetes mellitus and awarded 
a 20 percent evaluation for this disorder.  In the February 
2006 decision, the RO granted service connection for PTSD and 
awarded a 30 percent rating for this disability.  Following 
receipt of notice of those determinations, the Veteran 
perfected a timely appeal with respect to the disability 
ratings initially assigned to his PTSD and diabetes mellitus.  

In April 2008, the Board remanded the Veteran's appeal to the 
AMC for further evidentiary development.  After completing 
the actions requested therein, the AMC re-adjudicated the 
increased rating claims on appeal.  By a September 2009 
rating action, the AMC granted service connection for 
diabetic peripheral neuropathy of the right foot as well as 
diabetic peripheral neuropathy of the left foot and awarded 
compensable evaluations of 10 percent for each of these 
disabilities.  According to a September 2009 supplemental 
statement of the case, the AMC denied the issues of 
entitlement to an initial disability rating greater than 
30 percent for the service-connected PTSD and entitlement to 
an initial disability rating greater than 20 percent for 
diabetes mellitus.  

In an October 2009 statement, the Veteran withdrew from 
appellate review "all pending appeals."  He explained that, 
following the grant of the 20 percent compensation for the 
now service-connected diabetic peripheral neuropathy of both 
of his feet, he is satisfied with his current level of 
compensation for his service-connected disabilities.  

In view of the Veteran's expressed desires, the Board 
concludes that further action with regard to the increased 
rating claims for the service-connected PTSD and 
service-connected diabetes mellitus is not appropriate.  The 
Board does not have jurisdiction over these withdrawn issues.  
As such, these claims are dismissed.  


ORDER

The issue of entitlement to an initial disability rating 
greater than 30 percent for PTSD is dismissed.  

The issue of entitlement to an initial disability rating 
greater than 20 percent for diabetes mellitus is dismissed.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


